Mr. JUSTICE STENGEL, dissenting: I must respectfully dissent. In their complaint plaintiffs allege that they were each given a reduction in salary for 1975-76 which was arbitrary and capricious and not based upon any reasonable classification. Plaintiffs also allege that their salaries were computed on a base salary of $8,500, adjusted upward by “an index figure.” Thus, in fact, each plaintiff received an actual increase in salary for 1975-76, not a reduction as claimed. Since section 24 — 11 of the School Code (Ill. Rev. Stat. 1977, ch. 122, par. 24 — 11) applies where the salary of a tenured teacher is reduced, and in no other situation, I am compelled to conclude that, plaintiffs are not entitled to the relief sought. In my judgment, the decision in Davis v. Board of Education (1974), 19 Ill. App. 3d 644, 312 N.E.2d 335, is more persuasive than the view of • the majority. In Davis, the court observed that the board gave all teachers the option of receiving increased benefits by signing the new contract. When the plaintiffs opted not to sign, and as a result received less pay than those who did sign, the court held that this salary distinction was not arbitrary, capricious, or unreasonable. The court went on to say: “Parenthetically, we note that it would be basically unfair to apply the benefits of the new contract to those who refused to sign when they, by refusing, declined to obligate themselves to the terms and conditions imposed upon those who did sign." 19 Ill. App. 3d 644, 646, 312 N.E.2d 335, 336. Accordingly, I would reverse the judgment of the trial court.